UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1498


PATRICK COLLINS, INC., d/b/a Elegant Angel,

                Plaintiff - Appellee,

          v.

DAVID OSBURN, f/k/a Doe #1, f/k/a Sealed Defendant,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:12-
cv-01294-PWG)


Submitted:   January 27, 2015             Decided:    March 4, 2015


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.

John C. Lowe, JOHN LOWE, P.C., Bethesda, Maryland, for
Appellant.   William F. C. Marlow, Jr., MARLOW & WYATT, Towson,
Maryland; Ira M. Siegel, LAW OFFICES OF IRA M. SIEGEL, Beverly
Hills, California, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David     Osburn    appeals      the    district      court’s      order

granting     Patrick     Collins,       Inc.’s      (“Collins”)        motion      to

voluntarily    dismiss    its    action      pursuant    to    Fed.   R.    Civ.    P.

41(a)(2) and denying Osburn’s motion for summary judgment and

request for attorney fees and costs.                  Osburn also appeals the

district      court’s      order       denying        Osburn’s        motion       for

reconsideration, which, in part, sought sanctions under Fed. R.

Civ. P. 11.         Underlying the district court’s orders was its

finding that Collins had a reasonable factual basis for filing

the underlying complaint and did not file the complaint in bad

faith.

            We review for abuse of discretion a district court’s

order    denying    attorney    fees   and    costs     and    denying     sanctions

under Fed. R. Civ. P. 11.            Am. Reliable Ins. Co. v. Stillwell,

336 F.3d 311, 321 (4th Cir. 2003).                 “Because determination of

bad faith is a finding of fact underlying the district court’s

discretionary       decision    to   award    fees,     we     will   review    that

finding under a clearly erroneous standard.”                   Hyatt v. Shalala,

6 F.3d 250, 255 (4th Cir. 1993).                 Having reviewed the entire

record, we conclude that the district court did not clearly err

when it found that Collins did not act in bad faith in filing

its   complaint.       Accordingly,     we    affirm     the    district    court’s

order granting Collins’s motion to voluntarily dismiss pursuant

                                        2
to Fed. R. Civ. P. 41(a)(2) and denying Osburn’s motion for

summary judgment and request for attorney fees and costs.

            Furthermore, where a party seeks sanctions under Rule

11,   the   moving   party’s    “motion     for   sanctions   must    be   made

separately from any other motion.”            Fed. R. Civ. P. 11(c)(2).

Osburn’s argument for Rule 11 sanctions was not made by separate

motion.     Therefore, the district court did not err in denying

sanctions pursuant to Fed. R. Civ. P. 11.                Cohen v. Am. Sec.

Ins. Co., 735 F.3d 601, 607 n.3 (7th Cir. 2013).                Accordingly,

we affirm the district court’s order denying Osburn’s motion for

reconsideration.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      3